DETAILED ACTION
This action is responsive to the following communications: Original Application filed on December 30, 2020. All references to this application refer to the U.S. Patent Application Publication No. 2021/0117052 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-13 are pending in this case. Claims 1, 7, and 13 are the independent claims. Claims 1-13 are rejected.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/891,569, now U.S. Patent No. 10,928,988, filed on June 3, 2020, which is a CONTINUATION of U.S. Patent Application No. 15/466,258, now U.S. Patent No. 10,691,300, filed on March 22, 2017, which is a CONTINUATION of U.S. Patent Application No. 14/090,422, now U.S. Patent No. 9,626,097, filed on November 26, 2013, which claims the benefit of Korean Patent Application No. 10-2012-0142238, filed on December 7, 2012.
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copies are in the file wrapper of U.S. Patent Application No. 14/090,422.

Specification
The Examiner recommends the following amendment to paragraph 0001:
[0001] This application is a continuation application of prior application Ser. No. 16/891,569, filed on Jun. 3, 2020, which issued as U.S. Pat. No. 10,928,988 on Feb. 23, 2021; which is a continuation of prior application Ser. No. 15/466,258 filed on Mar. 22, 2017, which issued as U.S. Pat. No. 10,691,300 on Jun. 23, 2020; which is a continuation 
	This is merely a recommendation; it is not a required amendment.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All trademarks are properly marked.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 6-8, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0072492 A1, filed by Mohler et al., on September 21, 2009, and published on March 24, 2011 (hereinafter Mohler), in view of U.S. Patent Application Publication No. 2010/0039214 A1, filed by Pratt et al., on August 15, 2008, and published on February 18, 2010 (hereinafter Pratt).

With respect to independent claim 1, Mohler discloses a device comprising: 
A first sensor configured to detect location information of the device; Mohler discloses a first sensor configured to detect device location information (see Mohler, Fig. 1; see also, Mohler, paragraphs 0006-0007 [defining how GUI objects (e.g., icons applications, etc.) can be presented and arranged within a GUI based on determined device context, where context can include user 
A touch screen; and a processor configured to: Mohler discloses a device comprising a touch screen and processor (see Mohler, Fig. 1; see also, Mohler, paragraph 0017 [explicit recitation of touch screen device]; see also, Mohler, paragraphs 0046-0048, described supra).
Although Mohler discloses using device mode to trigger context transition (see Mohler, paragraphs 0006-0007, described supra), Mohler fails to expressly disclose control the touch screen to display a screen on the touch screen when an operation mode of the device changes from a standby mode to an active mode.
	However, Pratt teaches using sensors to determine when a user has begun using the device (and waking it from sleep mode) or stopped using the device (putting the device into a sleep mode), where the display component is activated or deactivated based on the determined mode of the device (see Pratt, paragraphs 0033 [describing how the screen is turned off or on based on the determined device operating mode (e.g., sleep mode vs. active mode), where the screen is restored when entering active mode] and 0040-0042 [describing the process of Fig. 3, specifically that the screen is dimmed or switched off when entering sleep more, and the screen is restored to its previous settings when the device is awakened]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Mohler and Pratt before him at the time the invention was made, to modify the device of Mohler to incorporate monitoring operation state changes including sleep/standby and awake/active as taught by Pratt. One would have been motivated to make such a combination because sleep/standby and awake/active modes are notoriously well known in the art, and because standby modes help to extend 
	Mohler, as modified by Pratt, further teaches a device configured to
Detect use history information of the device, Mohler further teaches detecting use history of the device (see Mohler, paragraphs 0003-0004 [contents are arranged by frequency of use, and also based on presence information, environmental factors, preferences, location, speed/movement, network, etc.], 0011-0013 [device is associated with multiple contexts, including based on recent activity, inbound/outbound communications, external stimuli, user information calendar information, etc.], and 0062 [use history includes information related to frequently used applications]; see also, Mohler, paragraphs 0046-0048, described supra).
Identify a first application based on the location information of the device and the use history information of the device, Mohler further teaches identifying a first application based on the location information and the use history information (see Mohler, paragraphs 0053 [as context changes, GUI elements, objects, and applications are managed], 0058-0060 [changes in context can result in the addition, removal, supra).
Control the touch screen to display information related to the identified first application on a part of the screen as recommended information; Mohler further teaches presenting the information of contextually relevant applications in a portion of the touch screen display (see Mohler, paragraphs 0006-0007, 0011-0013, 0046-0048, 0053, 0058-0060, 0062, and 0075-0077, described supra).

With respect to dependent claim 2, Mohler, as modified by Pratt, teaches the device of claim 1, as described above.
	Mohler further teaches the device wherein the first application comprises an application that is frequently used by the device.
	Mohler further teaches that the application is one that is frequently used by the device (see Mohler, paragraphs 0011-0013 and 0062, described supra, claim 1).

With respect to dependent claim 4, Mohler, as modified by Pratt, teaches the device of claim 1, as described above.
	Mohler further teaches the device wherein the processor is further configured to: 
Detect, via the first sensor, that the location information of the device has changed to other location information of the device, Mohler further teaches detecting, via one or more sensors, that the location of the device has changed (see Mohler, paragraphs 0006-0007, 0009-0010, and 0046-0048, described supra
In response to detecting the changing of the location information of the device into the other location information of the device, change the information related to the first application into information related to a second application, the second application being based on the other location information of the device and the use history information of the device; Mohler further teaches changing the context of the device, which includes changing the presented icons and applications presented within the GUI based on the determined new context (see Mohler, paragraphs 0006-0007, 0011-0013, 0046-0048, 0053, 0058-0060, 0062, and 0075-0077, described supra, claim 1).

With respect to dependent claim 6, Mohler, as modified by Pratt, teaches the device of claim 1, as described above.
	Pratt further teaches the device wherein the processor is further configured to: control the touch screen to display the screen on the touch screen when the device is powered on or when the operation mode of the device changes from the standby mode to the active mode.
	Pratt further teaches displaying the screen when the device transitions from standby to active (see Pratt, paragraphs 0033 and 0040-0042, described supra, claim 1).

Independent claim 7, and its respective dependent claims 8, 10, and 12, recite a method for providing information by the device of independent claim 1, and its respective dependent claims 2, 4, and 6. Accordingly, independent claim 7, and its respective dependent claims 8, 10, and 12, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2, 4, and 6, which are incorporated herein.

Independent claim 13 recites a non-transitory computer readable medium comprising instructions for executing a method of providing information by the device of independent claim 1. Accordingly, independent claim 13 is rejected under the same rationales used to reject independent claim 1, which are incorporated herein.

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohler, in view of Pratt, further in view of U.S. Patent Application Publication No. 2010/0031194 A1, filed by Kawaguchi on June 23, 2009, and published on February 4, 2010 (hereinafter Kawaguchi).

With respect to dependent claim 3, Mohler, as modified by Pratt, teaches the device of claim 1, as described above.
Mohler and Pratt fail to further teach the device wherein the processor is further configured to: execute the first application when the information related to the first application is selected via the touch screen.
	However, Kawaguchi teaches that the icons or shortcuts presented in the GUI can be used to launch the associated applications (see Kawaguchi, Figs. 1, 7, and 11; see also, Kawaguchi, paragraphs 0058-0062 [describing the display of Fig. 1, which includes a plurality of application shortcuts on the display used to activate their associated programs] and 0091 [when any icon displayed is selected by a user, the application starts to corresponding application]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Mohler, Pratt, and Kawaguchi before him at the time the invention was made, to modify the device of Mohler, as modified by Pratt, to incorporate launching application from displayed icons as taught by Kawaguchi. One would have been motivated to make such a combination because this makes it easy to launch icons from a display of a mobile device, as taught by Kawaguchi (see Kawaguchi, paragraph 0004 [“There is a trend to install various kinds of applications (programs) in an information processing 

Dependent claim 9 recites a method for providing information by the device of dependent claim 3. Accordingly, dependent claim 9 is rejected under the same rationales used to reject dependent claim 3, which are incorporated herein.

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohler, in view of Pratt, further in view of U.S. Patent Application Publication No. 2011/0161100 A1, filed by Peak et al., on June 15, 2010, and published on June 30, 2011 (hereinafter Peak).

With respect to dependent claim 5, Mohler, as modified by Pratt, teaches the device of claim 1, as described above.
Although Mohler further teaches using sensors to detect a user’s biometric information (see Mohler, paragraphs 0011-0013, described supra, claim 1), Mohler and Pratt fail to further teach the device, further comprising: a second sensor configured to detect health information of a user of the device.
	However, Peak teaches a mobile device configured with one or more medial monitoring sensors which detect various health conditions of a user of the mobile device (see Peak, Figs. 1, 5, and 6; see also, Peak, paragraphs 0017 [medical monitoring applications collect, transmit, and provide medical and health status information acquired by various sensors for use in track, reporting, treating, diagnosing, or monitoring a user’s health], 0021 [mobile device is coupled to sensors to received health information of a user], 0023 [examples of sensors, such as heart rate monitors, blood pressure sensors, glucose meters, 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Mohler, Pratt, and Peak before him at the time the invention was made, to modify the device of Mohler, as modified by Pratt, to using sensors to detect the health condition of the user as taught by Peak. One would have been motivated to make such a combination because this makes it easy to monitor and track health conditions for medical or training scenarios, as taught by Peak (see Peak, paragraph 0005 [“It would be desirable to provide simple and accurate ways to encourage such behavior as well as to monitor adoption of such behavior.”]).
	Mohler, as modified by Pratt and Peak, further teach the device wherein the processor is further configured to: 
Identify a third application based on the health information of the user of the device, the location information of the device, and the use history information of the device, Mohler further teaches identifying applications based on location information, use history, and determining complex contexts based on combinations of contextual information (see Mohler, paragraphs 0006-0007, 0011-0013, 0046-0048, 0053, 0058-0060, 0062, and 0075-0077, described supra, claim 1). Additionally, Peak teaches identifying an application based on the health information (see Peak, paragraphs 0028, 0021, 0023, and 0082, described supra). 
Control the touch screen to display information related to the identified third application on the part of the screen as the recommended information; Mohler further teaches displaying the icons and applications related to the new context (see Mohler, supra, claim 1).

Dependent claim 11 recites a method for providing information by the device of dependent claim 5. Accordingly, dependent claim 11 is rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2006/0148526 A1 (Transitioning from standby to active state of a mobile device).
U.S. Patent Application Publication No. 2010/0073202 A1 (Internet appliance with biosensors and health tracking applications).
U.S. Patent Application Publication No. 2011/0124978 A1 (Using a mobile device as a health and fitness system with a plurality of health sensors and health applications).
U.S. Patent Application Publication No. 2011/0130124 A1 (Presenting a user prompt upon transitioning from standby state to active state to prevent accidental use and ensure that user status is constantly updated and correct).
U.S. Patent Application Publication No. 2012/0311578 A1 (Using context with a multi-OS device to determine when to switch between the OSes).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571)270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173